Citation Nr: 0303259	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1958.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a December 1998 decision by the Roanoke, 
Virginia, Regional Office (RO) that determined that new and 
material evidence had not been received with which to reopen 
a claim of entitlement to service connection for a right foot 
disorder.  In a February 2001 decision, the Board reopened 
the claim, and then remanded the issue for further 
development of the evidence.  The case has been returned to 
the Board.


FINDINGS OF FACT

1.  More than four years before entering active duty, the 
veteran sustained a gunshot wound to the right foot, treated 
by debridement and closure, that resulted in a deformity, 
loss of motion of the great toe, and osteoarthritis of the 
foot.

2.  The veteran's preexisting right foot disorder did not 
worsen while on active duty.


CONCLUSION OF LAW

The veteran's right foot disorder preexisted service and was 
not aggravated therein.  38 U.S.C.A. §§ 1131, 1153, 5103A, 
and 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  The VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified, in pertinent part, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 
pertinent VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.159, 3.326.

Here, after the Board reopened and remanded the veteran's 
claim of entitlement to service connection for a right foot 
disorder in February 2001, the RO, in April 2001, solicited 
from him, and offered VA help in obtaining, additional 
evidence in support of his claim.  In a May 2002 Supplemental 
Statement of the Case, the RO explained VCAA and other 
applicable law, and also explained the shortcomings in his 
claim.  The evidence of record includes the service medical 
records, statements from the appellant and letters he wrote 
in service, statements from his sister and two friends, non-
VA treatment records from sources the claimant identified, 
and VA outpatient treatment records and examination reports.  
Finally, in a December 2002 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board, but he has not responded to the letter.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board therefore turns 
to the merits of the claim.

The service medical records show that the veteran sustained a 
gunshot wound to the right foot in a preservice November 1952 
accident.  The wound was cleaned, debrided, and closed and, 
although many bone and metal fragments were removed, many 
were left behind.

The veteran entered service in June 1957 and, in July, began 
to complain of right foot pain.  As a result, he was given a 
permanent profile against running, jumping, drill, KP, hikes 
greater than two miles, sports, and calisthenics.

The veteran was hospitalized in March 1958, and examination 
of his right foot revealed a large, tender scar, with a 
possible neuroma, over the first and second tarsometatarsal 
joints.  There was loss of motion of the first 
metatarsophalangeal joint, the contour of the arch was 
deformed, and there was localized sensory dysfunction.  The 
examiner diagnosed a right foot gunshot wound, with 
subsequent deformity.  The examiner recommended evaluating 
the appellant for separation from active duty due to a 
disorder which existed prior to active duty, and which may be 
aggravated by continued service.

In May 1958, the veteran was hospitalized for evaluation at 
Walter Reed Army Medical Center.  The appellant said that he 
did not believe that his right foot disability had worsened, 
but the increased activity of military service caused more 
frequent and more severe pain.  On examination, the right 
great toe was three-quarters of an inch shorter than the 
second toe.  There were tender scars over and under the first 
metatarsal that probably included a neuroma, and tapping them 
caused a tingling sensation in the great toe.  Ankle and 
subtalar motion were normal and painless, forefoot motion was 
normal but painful, and there was no motion of the great toe.  
X rays showed an old comminuted fracture of the first 
metatarsal, healed with angulation and shortening, and 
multiple metallic foreign bodies.  Diagnoses included right 
foot deformity with painful scars, and traumatic arthritis of 
the first metatarsal joint.  The veteran was deemed medically 
unfit for further service.  The medical board found that the 
disorder was not aggravated as the result of the veteran's 
active duty service.

In October 1985, the veteran submitted three letters he wrote 
in June or July 1957 wherein he reported that he was having 
trouble with his foot.  He also submitted statements from two 
friends and a sister who recalled that he told them, when he 
was in service nearly thirty years earlier, that his right 
foot bothered him.

In an August 1998 statement, the veteran said his right foot 
did not have "any arch bone left in it," and that he 
reported that fact to doctors at the induction center.  He 
said he was given a profile, but his first sergeant did not 
abide by it, and he had to mow grass with a push mower.  He 
was sent to Germany, was seen limping during field exercises, 
was hospitalized, was returned to the United States for 
evaluation at Walter Reed, and was separated from service.  
He contended that he should have been compensated from the 
date of separation from service.

In his October 1999 Substantive Appeal, VA Form 9, the 
veteran said he was treated over the years by B.N. Chambers, 
M.D., of the Berryville Family Practice.

Records from by Dr. Chambers, dated from April 1955 to August 
1999, make no mention of a right foot disability until an 
August 1999 entry which noted that the veteran sustained a 
gunshot wound to the right foot in 1952 and "now wants 
disability."  The record noted a deformity of the medial 
aspect of the right foot.  Records pertaining to initial 
treatment following the November 1952 right foot gunshot 
wound from Warren Memorial Hospital were also submitted with 
Dr. Chambers' records.

In a letter addressed To Whom It May Concern and dated later 
in August 1999, Dr. Chambers said that examination of the 
veteran's right foot showed deformity due to a 1952 gunshot 
wound, with damage to the first metatarsal and cuneiform 
bones.  Dr. Chambers said the veteran reported that he was in 
military service after the gunshot wound, but was discharged 
early due to "deterioration" of right foot function.  Dr. 
Chambers noted that it was the veteran's opinion that his 
right foot disability increased during his military service.  
Dr. Chambers said that "[e]xcessive use could have caused 
progression of this disability at a much faster rate than 
would normal activity."

VA outpatient treatment records, dated from December 1997 to 
August 2001, include two December 1997 records relevant to 
this claim.  In one, the veteran reported that analgesic 
cream helped foot pain.  In the other, complained of right 
foot pain when he walked excessively, and expressed concern 
about circulation in his foot.  The examiner noted the 
shortened toe and the scar, but pulses were good in the right 
foot, and he reassured the veteran about the circulation of 
the foot.

Before an April 2002 VA examination, the examiner thoroughly 
reviewed the veteran's claim file, and reported, in greater 
detail than the Board has done here, its contents.  He also 
reported, in considerable detail, the veteran's medical 
history as shown in the records of the Berryville Family 
Practice, and noted that the veteran's right foot had not 
required treatment since his separation from service.  He 
asked the veteran about his work history, and learned that he 
worked for 30 years for at a concrete plant.

On examination, the range of motion of the right ankle was 
good and was the same as that of the left.  There was a 5-cm, 
depressed, nontender scar on the dorsomedial aspect, and a 3-
cm, barely visible, nontender scar on the plantar aspect.  X 
ray findings were discussed.  The diagnoses were deformity 
and traumatic osteoarthritis of the right foot due to a 
gunshot wound prior to military service.  After his 
exhaustive review of his medical records, the examiner 
concluded that there was no credible evidence that the 
veteran's right foot disorder was aggravated in service.

Turning now to the applicable law, service connection is 
granted for disability resulting from disease or injury 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If disability due to 
a disorder that preexisted service increases during service, 
the preexisting disorder is presumed to have been aggravated 
in service unless there is a specific finding, based on clear 
and unmistakable evidence, that the increased disability is 
due to the natural progress of the disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  However, a mere transient flare-
up during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran contends that residuals of a right foot gunshot 
wound were aggravated in service.  He has submitted letters 
he wrote while in service that indicate he was having trouble 
with his foot, and he has submitted statements from a sister 
and two friends who recalled such letters from him.  The 
Board notes that the veteran's letters, and the statements 
from his sister and friends, show only that right foot pain 
had increased; none of that evidence shows that the 
underlying right foot disability had increased.  Of course, 
the veteran, his sister, and his friends, could not establish 
an increase in the underlying right foot disability, as that 
is a medical question and, as laymen (i.e., persons without 
medical training or expertise), neither he nor they are 
competent to offer opinions concerning medical etiology or 
diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995).  That is, 
increased discomfort in service does not necessarily equate 
to a worsening of the underlying condition.  Hunt.

With regard to other nonmedical evidence, the Board notes, as 
did the VA examiner in April 2002, that the veteran was put 
on a permanent profile, thereby limiting his activity, 19 
days after entry on active duty.  Moreover, the Board cannot 
disregard the fact that, after his military service, the 
veteran was able to maintain employment and did not require 
medical care for his right foot.  Logically, it would seem 
that, if right foot disability increased during service, 
there would have been postservice evidence of an adverse 
effect on the veteran's employment and a need for medical 
care.  These facts augur against a finding of an increase 
during service in right foot disability.

The August 1999 letter from Dr. Chambers is noteworthy more 
for what it did not say than for what it did.  The doctor was 
careful to point out that it was the veteran's opinion, not 
his, that the right foot disability increased in service.  
The only thing the doctor said was that "[e]xcessive use 
could have caused progression of this disability at a much 
faster rate than would normal activity."  (Emphasis added.)  
He did not say that excessive use did cause more rapid 
progression of the disability.  More importantly, he did not 
say that, even if excessive use did cause more rapid 
progression of the disability, that the veteran ever used his 
foot excessively or, if he did use it excessively, he did not 
say whether such excessive use occurred in service or after.  
Finally, he did not say that, whether the disability 
progressed naturally or more rapidly, than any progression of 
the disability occurred while the veteran was in service.  
Clearly, the rapid progression of a disability in service, 
i.e., more rapid than is natural, is the essence of 
aggravation in service of a preexisting disorder.  In sum, 
Dr. Chambers did not provide any medical evidence that the 
veteran's right foot disability increased in service.

Finally, after the April 2002 VA examination, and a 
methodical review of the evidence, the examiner opined that 
the veteran's right foot disability was not aggravated in 
service.  The Board finds that this opinion is of far greater 
probative value.  As such, the benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.


ORDER

Service connection for a right foot disorder is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

